Determination unanimously confirmed and petition dismissed, *243without costs. Memorandum: In this CPLR article 78 proceeding, petitioner seeks to annul a determination of the Oswego County Probation Department demoting her from her position as senior probation officer. The findings of fact set forth by the hearing officer and adopted by the Chairman of the Oswego County Legislature were sufficient to permit adequate and intelligent judicial review (see, Matter of Simpson v Wolansky, 38 NY2d 391; Matter of Baker v Town of Mt. Pleasant, 92 AD2d 611). In addition, the determination finding petitioner guilty of seven charges of misconduct and incompetence was supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). We also find that the penalty imposed was not " ' "so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Doino v Laehy, 100 AD2d 744, affd 63 NY2d 663). (Article 78 proceeding transferred by order of Supreme Court, Oswego County, Sullivan, J.) Present—Hancock, Jr., J. P., Doerr, Green, O’Donnell and Schnepp, JJ.